Citation Nr: 0810250	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-20 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to increased rating for osteoarthritis, 
compression fracture of the D12, L1, and L2, currently rated 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in February 2003, a statement of the 
case was issued in May 2004, and a substantive appeal was 
received in June 2004.  The veteran withdrew requests for 
hearings before the Board in June 2006 and September 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A May 1969 RO decision granted service connection for 
residuals of a compression fracture of the D12, L1, and L2, 
and assigned a 10 percent disability rating effective January 
16, 1969, under Diagnostic Code 5292.  An April 2002 RO 
decision increased the disability rating to 20 percent for 
osteoarthritis, compression fracture of the D12, L1, and L2, 
effective December 7, 2000, under Diagnostic Code 5010-5293.  

The veteran testified in October 2006 that he was treated for 
his back about a year and a half before by a Dr. Storm, an 
arthritis and rheumatoid arthritis, osteoarthritis 
specialist.  It does not appear that these records have been 
requested.  Appropriate action is therefore necessary to 
fully assist the veteran.   See generally 38 C.F.R. § 3.159.

Moreover, although not entirely clear from the veteran's 
choice of language at the hearing, it appears that me may 
have indicated that his low back disability picture has 
become more severe since the most recent VA examination.  In 
view of the need to return the case to the RO for action to 
obtain medical records identified by the veteran, the Board 
believes it reasonable to afford the veteran an opportunity 
to report for another VA examination. 

At this point the Board also recognizes a recent judicial 
holding to the effect that that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  



Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
is in compliance with the guidance set 
forth in Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

2.  The RO should take appropriate action 
to request all pertinent records from the 
Dr. Storm identified by the veteran at 
his October 2006 RO hearing.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.  

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the severity of any current 
osteoarthritis, compression fracture of 
the D12, L1, and L2.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  All examination 
findings should be reported to allow for 
application of VA rating criteria.  Range 
of motion should be reported together 
with the point (in degrees) at which 
motion may be limited by pain.  
Additional functional loss due to 
weakness, incoordination, and/or fatigue 
should also be reported.   

4.  After completion of the above, the 
RO should review the expanded record, 
and undertake a merits analysis of the 
claim of increased rating for 
osteoarthritis, compression fracture of 
the D12, L1, and L2.  The veteran 
should be furnished a supplemental 
statement of the case and be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



